726 F.2d 1366
36 Fair Empl.Prac.Cas.  1592
Charles L. JORDAN, Plaintiff-Appellant,v.COUNTY OF LOS ANGELES, Defendant-Appellee.
No. 79-3112.
United States Court of Appeals,Ninth Circuit.
Feb. 23, 1984.

Alan Terakawa, Los Angeles, Cal., for defendant-appellee.
Walter Cochran-Bond, A. Thomas Hunt, Los Angeles, Cal., for plaintiff-appellant.
SECOND ORDER AMENDING OPINION
(Opinion, Aug. 18, 1983, 11 Cir.1983, 713 F.2d 503)
Before TANG, SCHROEDER and NELSON, Circuit Judges.


1
The Order Amending Opinion filed January 19, 1984,* is withdrawn.


2
The opinion filed August 18, 1983, is amended as follows:


3
After the fourth paragraph of the opinion, the following paragraph shall be inserted:


4
Falcon does not prohibit "across the board" class formation in every instance.  See [General Telephone Co. v.] Falcon [457 U.S. 147], 102 S.Ct.  [2364] at 2371 n. 15 [72 L.Ed.2d 740]  (Across the board actions aimed at a specific hiring practice are permissible under Rule 23).  However, even though it would be permissible to form a class of all black applicants challenging a specified hiring practice, we must conclude after recomputation of the actual number of rejected black applicants, that such a class in the present case would still fail under the numerosity requirement of Rule 23.



*
 The only change made by the order of January 19, 1984, was the addition of a new paragraph after the fourth paragraph of the original opinion;  the paragraph so added is revised by the second order of amendment